Citation Nr: 9914734	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-39 023	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Michael J. Kanaley, Jr., 
Attorney at Law



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1942 to 
March 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 1996 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been presented to reopen a claim of service 
connection for a skin disorder.  The veteran appealed this 
decision to the Board.  In an October 1997 decision, the 
Board also concluded that new and material evidence had not 
been presented and declined to reopen the claim.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In October 1998, while 
the case was pending at the Court, the veteran's attorney and 
VA's Office of General Counsel filed a joint motion 
requesting that the Court vacate the Board's October 1997 
decision and remand the matter to the Board for consideration 
in light of the Federal Circuit Court of Appeals' (Circuit 
Court) decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  In an order issued that same month, the Court granted 
the motion, vacated the Board's October 1997 decision, and 
remanded the case to the Board.  

In a January 1999 letter, the Board notified the veteran's 
attorney that he had 30 days to submit additional evidence 
and argument in support of the veteran's claim.  A notation 
dated in February 1999 related that the veteran's attorney 
had called to say that evidence would be mailed within the 
next few days.  Additional time was not requested and it was 
reported that if such time were needed, the attorney would 
call.  No additional evidence was received and no further 
requests were filed.  





FINDINGS OF FACT

1.  In a May 1992 decision, the Board denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for a skin disorder; this decision was affirmed by 
the Court in March 1994.  The veteran was notified of this 
determination and did not pursue further timely appeal.  

2.  Certain evidence received since the May 1992 denial bears 
directly and substantially upon the issue at hand and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.

3.  The veteran's claim of service connection for a skin 
disorder is plausible. 


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a skin 
disorder has been submitted; and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The claim of service connection for a skin disorder is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1981, the veteran submitted a claim of service 
connection for a skin disorder which he asserted was due to 
sulfa drugs he had taken in service.  The RO reviewed the 
veteran's service medical records and certain private medical 
reports, including:  a March 1981 record from Dr. Passafaro 
indicating treatment for a diffuse erythematous rash in 1962; 
a March 1981 record from Dr. Storms indicating treatment for 
bronchitis in 1954 and noting the veteran's reported history 
of a rash due to wool in service; a March 1981 report from 
Dr. Tederous indicating a visit and subsequent referral to 
Dr. Storms in 1954; and a statement from Dr. Ansel R. Martin 
indicating that he had seen the veteran a total of 29 times 
from October 1964 through September 1979 and had treated him 
for tinea corporis and eczematoid dermatitis with various 
medications.  In a May 1981 rating decision, the RO concluded 
that the evidence failed to show a relationship between the 
veteran's skin disorder and service, and denied the claim.  
The veteran testified at a personal hearing in August 1982 
and the denial was continued by the RO in a September 1982 
rating decision.  The veteran did not pursue any further 
appeal.  

In February 1987, the veteran sought to reopen his claim of 
service connection for a skin disorder.  He identified 
additional private and VA treatment providers and submitted 
copies of portions of two books covering the subject of skin 
diseases incurred by soldiers during World War II.  He also 
submitted numerous lay statements, essentially relating that 
the veteran was treated for a skin disorder on his ship and 
that such treatment would not be reflected in his service 
medical records because a doctor was not on board.  A March 
1987 note from Dr. Martin reported that he had diagnosed the 
veteran with tinea corporis.  Dr. Martin described the 
treatment he provided, however, he did not assert an opinion 
as to the etiology of the condition.  A March 1987 report 
from Dr. Scott indicated that he treated the veteran for a 
skin disorder in 1986 and 1987; however, again there was no 
opinion on etiology.  Treatment records from Dr. Helm, dated 
from 1979 to 1981, remarked that he had treated the veteran 
for a skin disorder.  Dr. Helm referred to ongoing treatment 
with Dr. Martin.  These records also noted that the veteran 
had reported a history of military service in the 1940's.  He 
reported that his skin had broken out but it did not bother 
him at the time and subsequently went away.  Several rating 
decisions in 1987 confirmed the denial of service connection, 
each time acknowledging newly received evidence, but finding 
it not to be new and material.  The veteran appealed to the 
Board.  

In a March 1988 decision, the Board found that a skin 
disorder was not shown to have been present in service, that 
the unappealed rating decision of May 1981 was final, and 
that a new factual basis upon which to grant an award of 
service connection had not been presented.  The Board also 
noted the continued absence of any clinical evidence of a 
skin problem during service or for many years thereafter.  
Hence, the claim to reopen was denied.  The veteran filed a 
request for reconsideration and in March 1989 the Board 
confirmed its prior decision.  

In July 1989, the veteran again sought to reopen his claim of 
service connection for a skin disorder and submitted various 
documents including additional private medical reports, lay 
statements, and ship logs.  A treatment report from Dr. 
Nieman showed treatment for tinea corporis, cruris in 1990.  
Dr. Nieman noted that this condition was typical of 
conditions developed in a hot, humid area but acknowledged 
that it can linger in non-hot, humid areas.  In a January 
1991 rating decision the RO found that no new and material 
evidence had been submitted and declined to reopen the claim.  
The veteran again appealed to the Board.  In a May 1992 
decision, the Board also denied the claim to reopen, finding 
that while the additional evidence was new and not previously 
of record, it was not material to the claim.  In particular, 
the additional evidence did not show chronicity or continuity 
of symptomatology as required by 38 C.F.R. § 3.303(b).  The 
Board denied a request for reconsideration, and in March 
1994, the Court affirmed the Board's May 1992 decision.  

In November 1995, the veteran submitted another request to 
reopen his claim along with four letters from three private 
physicians.  He asserted that these records were new and 
material evidence sufficient to reopen his claim for service 
connection for a skin disorder.  

A February 1995 letter from Ansel R. Martin, M.D., addressed 
"to whom it may concern" reported that he treated the 
veteran on 38 occasions between 1964 and 1984.  Dr. Martin 
diagnosed tinea corporis and opined that the veteran 
contracted the condition while serving in the armed forces in 
the South Pacific, probably in 1944.  
A February 1995 letter from Louis J. Ihrig, M.D., addressed 
"to whom it may concern" related that he treated the 
veteran on four occasions between 1988 and 1989.  The veteran 
related that he first developed a skin condition in 1944 
while serving in the South Pacific during World War II, he 
had received treatment from several physicians since that 
time, and the condition had never completely cleared.  Dr. 
Ihrig diagnosed tinea corporis.  He noted that the condition 
was a fungus infection that is relatively common, but that 
was more common in climates with extreme heat and humidity.

A second letter from Dr. Ihrig dated in March 1995 reported 
that the veteran's history revealed his skin problem began in 
service, and that the skin condition was one more likely to 
develop in areas of extreme heat and humidity.  

A September 1995 letter from Frederick Helm, M.D. addressed 
to the veteran's attorney indicated that he was reaffirming 
his March 1995 statement (which is not in the file) wherein 
he had related that it was impossible to prove that the 
veteran's condition originated from service.  However, he 
further stated that it seemed more than likely that the 
veteran contracted his fungal infection in service in the 
South Pacific due to extreme heat and humidity and that it 
was possible the fungal infection remained dormant for some 
time after the veteran's discharge from service.  

II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. 
App. 144, 145-46 (1991).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of a two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

Using these guidelines, the Board has reviewed the additional 
evidence that has been associated with the claims folder 
since the March 1992 denial.  As suggested by the factual 
background set out above, evidence available to the Board in 
March 1992 showed that the veteran had a skin disorder that 
was clinically noted as early as 1954; however, there was no 
opinion as to its etiology.  

Evidence received since the prior denial includes similar 
comments, including notations that the veteran has been 
diagnosed with tinea corporis.  However, the newly received 
evidence also includes statements that tinea corporis was a 
fungus infection common in climates with extreme heat and 
humidity, and opinions that it was possible that the veteran 
contracted the fungal infection during his service in the 
South Pacific.  In fact, in a September 1995 letter, Dr. Helm 
opined that it seemed more than likely that this was the 
cause of the veteran's current condition.  This evidence is 
new and material as defined by the regulation.  These 
statements bear directly and substantially upon the issue at 
hand, and are neither duplicative nor cumulative.  
Furthermore, they are so significant that they must be 
considered in order to fairly decide the merits of the 
underlying claim.  In other words, these statements tend to 
provide probative information beyond what was previously 
known.  Accordingly, the Board concludes that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for a skin disorder.  38 C.F.R. 
§ 3.156(a).  

Since new and material evidence has been presented under 
38 C.F.R. § 3.156(a) which requires the claim to be reopened, 
the Board must now determine whether the claim of service 
connection for a skin disorder is well grounded.  See Elkins, 
supra.  

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  A well-
grounded claim of service connection generally requires that 
a claimant submit evidence of each of the following:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom, Epps v. West, 118 S. Ct. 2348 (1998).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection is well grounded.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  First, there 
is a medical diagnosis of tinea corporis which satisfies the 
requirement that there be current disability.  Second, the 
veteran has testified as to skin problems in service as well 
as service in the South Pacific, thereby satisfying the 
second requirement of a well-grounded claim.  Finally, he has 
presented a private medical statement from his treating 
physician who indicated that it is conceivable that the 
veteran's tinea corporis may be due to exposure to extreme 
heat and humidity during the veteran's service in the South 
Pacific.  See Watai v. Brown, 9 Vet. App. 441, 443 (1996).  
Based on this evidence, the Board finds the veteran has 
presented a well-grounded claim of service connection.  See 
Caluza, 7 Vet. App at 498.






ORDER

New and material evidence sufficient to reopen a claim of 
service connection for a skin disorder has been submitted, 
and the claim is reopened.

The claim of service connection for a skin disorder is well 
grounded.  


REMAND

Since the Board has concluded that the claim of service 
connection for a skin disorder is well grounded, VA has a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Epps, supra.  

Although the veteran has submitted a private medical opinion 
dated in September 1995 which indicates that his tinea 
corporis may be related to exposure to a fungal infection 
during his service in the South Pacific during World War II, 
the record also contains treatment reports showing that the 
etiology of his skin disorder was undetermined.  Moreover, it 
is not clear that the September 1995 opinion was based on a 
thorough review of the veteran's claims file, including 
records prepared contemporaneously with military service.  In 
cases such as this, VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is related to service.  Moore v. Derwinski, 1 Vet. 
App. 401, 405-06 (1991). As the veteran not been afforded 
such an examination, since the receipt of the additional 
evidence, a remand is required.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be given the 
opportunity to supplement the record on 
appeal, including providing a copy of the 
March 9, 1995 statement referred to by 
Dr. Helm in his September 1995 statement.

2.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine what skin disorder is currently 
present, to include tinea corporis, and 
its etiology.  The examiner should be 
asked to review the veteran's claims 
file, including a copy of this remand, 
the service medical records, private 
medical reports and lay statements and 
obtain a detailed history from the 
veteran.  The examiner should then 
provide an opinion as to whether it is at 
least as likely as not that any current 
skin disorder, to include tinea corporis, 
is related to military service, 
particularly his duty in the South 
Pacific.  All findings, opinions, and 
bases should be set forth in detail.  

3.  Then, the RO should take adjudicatory 
action on the claim of service connection 
for a skin disorder.  If the benefit 
sought is not granted, the veteran and 
his attorney should be provided a 
supplemental statement of the case should 
and given the opportunity to respond.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this claim of service connection.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

